Marlow, J.,
dissents in a memorandum as follows: Even though plaintiff, a passenger on appellant boat owner’s “midnight cruise,” was assaulted on dry land about 10 minutes after disembarking and about 30 feet from the boat, the motion court properly applied maritime law. Appellant’s alleged negligence, namely, a failure to take reasonable security measures in response to rowdiness aboard the boat during the cruise, occurred on navigable waters (see e.g. Bay Casino, LLC v M/V Royal Empress, 199 FRD 464, 466 [ED NY 1999]). Under maritime law, appellant’s duty to protect plaintiffs safety did not necessarily end at the gangplank (see Sullivan v Ajax Nav. Corp., 881 F Supp 906, 909 [SD NY 1995]). Indeed, pursuant to the terms of the Extension of Admiralty Jurisdiction Act “[t]he admiralty and maritime jurisdiction of the United States shall extend to and include all cases of damage or injury, to person or property, caused by a vessel on navigable water, notwithstanding that such damage or injury be done or consummated on land” (46 USC Appendix § 740; see also Duluth Superior Excursions, Inc. v Makela, 623 F2d 1251 [8th Cir 1980]).
I respectfully disagree with the majority’s conclusion that neither the connection nor location tests was satisfied here, both of which are required to invoke maritime jurisdiction. Indeed, the motion court found that maritime jurisdiction applies, appellant argues that both the connection and location tests are satisfied, and plaintiff does not claim otherwise.
With respect to the connection prong, “Marrying passengers for hire is undoubtedly a traditional maritime activity, and suits in tort for personal injuries to passengers are clearly included in admiralty jurisdiction” (Duluth at 1253; see also Sinclair v Soniform, Inc., 935 F2d 599 [3d Cir 1991] [transport and care of passengers bear substantial relationship to maritime activity]; Butler v American Trawler Co., Inc., 887 F2d 20 [1st Cir 1989] [duties owed by vessel owners to their passengers have long been found to be traditional maritime concern]; Bay Casino, 199 FRD 464 [1999], supra [alcohol-related injury to third person by passenger on gambling cruise may well have disruptive effect on maritime commerce; torts aboard entertainment vessels, including cruise ships, sightseeing ships, and casino boats satisfy the traditional maritime activity requirement]). The fact that appellant’s vessel was engaged in recreational rather than commercial purposes does not alter its maritime *211character (see Foremost Ins. Co. v Richardson, 457 US 668, 674-676 [1982]).
The location prong addresses the issue of the place where the tort occurred. Courts have applied the Extension of Admiralty Jurisdiction Act to confer admiralty jurisdiction on land-based accidents that were proximately caused by serving alcohol on the vessel. In Duluth, the court applied admiralty jurisdiction to a case involving two passengers who had just disembarked from a “booze and cruise” around the Duluth-Superior harbor. After disembarking, one of the passengers, who was allegedly intoxicated, entered his car and struck another passenger as he crossed the street near the boat. Even though the accident occurred on dry land, the court applied admiralty jurisdiction pursuant to the Extension of Admiralty Jurisdiction Act because of the sequence of causal events that started on the vessel and ended on land, to wit, service of liquor on the cruise leading to the intoxication that contributed to the accident. The accident was not remote in time or place as it occurred just six minutes after the vessel docked on a street adjoining the dock. Similarly, in Bay Casino, federal maritime law applied to a negligence claim against the owner of a gambling cruise ship by occupants of a car who were injured in an automobile accident while driving along a Florida highway when they were struck by a vehicle driven by an underage person who had earlier become intoxicated while a passenger on the cruise (see also Young v Players Lake Charles, L.L.C., 47 F Supp 2d 832 [SD Tex 1999]; Thier v Lykes Bros., Inc., 900 F Supp 864 [SD Tex 1995]; Horak v Argosy Gaming Co., 648 NW2d 137 [Sup Ct Iowa 2002]). Here, the onland injury was not so remote in time (10 minutes) and place (30 feet from the vessel) from the alleged onboard negligence so as to distinguish it from these and other cases where courts have applied admiralty jurisdiction.
Under those circumstances where maritime law applies, a shipowner owes a duty of exercising reasonable care toward persons lawfully on the boat who are not crew members (see Kermarec v Compagnie Generate Transatlantique, 358 US 625, 630 [1959]; cf. Monteleone v Bahama Cruise Line, Inc., 838 F2d 63 [2d Cir 1988]). It is uncontradicted in the record that a second fight broke out on the boat before it made an unscheduled stop, as plaintiff testified at his deposition. The reasonableness of appellant’s conduct, e.g., whether it should have disembarked the rowdy passengers in the middle of the cruise when the boat made an unscheduled stop or whether the crew should have called for police assistance during that stop, are triable issues of fact (see Mastroianni v County of Suffolk, 91 NY2d *212198, 205-206 [1997]; S & S Mach. Corp. v Manufacturers Hanover Trust Co., 219 AD2d 249, 254 [1996]). Accordingly, I would affirm the order denying appellant’s motion for summary judgment dismissing all claims and cross claims asserted against it.